           Case 2:18-cr-00131-RAJ Document 1394 Filed 08/10/20 Page 1 of 1



 1                                                             The Honorable Richard A. Jones
 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
      UNITED STATES OF AMERICA,                        NO. CR18-0131-RAJ
 9
                         Plaintiff,                    ORDER GRANTING
10                                                     DEFENDANT’S MOTION
                v.                                     TO SEAL
11
      CHARLES ROLAND CHEATHAM,
12
                         Defendant.
13

14
            This matter comes before the Court on Defendant Charles Roland Cheatham’s
15
     Motion to Seal Declaration Exhibits regarding Defendant’s Motion for Compassionate
16
     Release.
17
            The Court has reviewed the motion and records in this case and finds good cause
18
     shown to permit the filing under seal of declaration Exhibits A and G, due to the sensitive
19
     information contained therein.
20          IT IS HEREBY ORDERED that Defendant’s Motion to Seal (Dkt. #1390) is
21   GRANTED. Exhibits A and G to the Declaration of Darwin Roberts re: Charles
22   Cheatham’s Motion for Compassionate Release shall remain under seal.
23          DATED this 10th day of August, 2020.
24

25                                                    A
                                                      The Honorable Richard A. Jones
26                                                    United States District Judge



     ORDER GRANTING MOTION TO SEAL - 1                                   GOLDFARB & HUCK
     UNITED STATES v. CHEATHAM                                           ROTH RIOJAS, PLLC
     NO. CR18-0131-RAJ                                                   925 Fourth Avenue, Suite 3950
                                                                           Seattle, Washington 98104
                                                                                 (206) 452-0260
